TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00492-CV



                                   Janis Kemmer, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 207,213-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 30, 2010, this Court notified appellant that the clerk’s record in the

above cause was overdue. This Court requested that appellant make arrangements for the record

and submit a status report regarding this appeal on or before September 9, 2010. This Court further

informed appellant that failure to do so may result in the dismissal of this appeal for want of

prosecution.   The deadline has passed, and we have received no response from appellant.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                                     ____________________________________

                                                     Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: October 6, 2010